Citation Nr: 1015832	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for an acquired psychiatric disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to July 
2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2008, the Veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge (VLJ).  

In February 2009, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder results in a moderate 
social and occupational impairment with symptoms of poor 
sleep, feelings of guilt and worthlessness, depressed mood, 
diminished interest in activities, fatigue, and anxiety.

2.  The Veteran's IBS results in alternating diarrhea and 
constipation and more or less constant abdominal distress.


CONCLUSION OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.14, 4.130, Diagnostic Code 9434 (2009).

2.  The criteria are met for an initial rating of 30 percent 
for IBS.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.14, 4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veteran's claims arise from her disagreement with the 
initial ratings following the grant of service connection.  
Once service connection is granted the claims are 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The RO 
obtained all relevant medical and other records that she 
identified.  She was also examined for VA compensation 
purposes in June 2005, August 2007, and April 2009 for her 
psychiatric disorder.  These examination reports and medical 
and other evidence on file contains the information needed to 
assess the severity of her psychiatric disorder, the 
determinative issue.  She was also examined for VA 
compensation purposes in June 2005 for her IBS.  This 
examination report and medical and other evidence on file 
contains the information needed to assess the severity of her 
gastrointestinal disorder.  

Additionally, the AMC has substantially complied with the 
Board's February 2009 remand directives in further developing 
the claims.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.	Higher Rating for An Acquired Psychiatric Disorder

In October 2005, the RO granted service connection for 
depression with anxiety and assigned an initial 30 percent 
rating.  The Veteran appealed for a higher initial rating 
claiming that her condition was more severe than the 30 
percent rating reflected.  In addition, she argues that the 
case should the case remanded because the examination was 
conducted while she was pregnant, and thus the findings are 
"clouded" by her pregnancy.  However for the reasons and 
bases discussed below, the Board finds that the 30 percent 
rating is appropriate for her condition.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  

The Veteran's psychiatric disorder has been evaluated under 
the general rating formula for mental disorders.  Under these 
criteria, a 30 percent rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Rating Schedule that addresses service- 
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "DSM-IV"). 38 C.F.R. § 4.130. DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness. Higher 
scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's psychiatric disorder does not 
warrant a rating higher than 30 percent.  The evidence that 
supports this conclusion is VA treatment records and three VA 
examinations dated June 2005, August 2007, and April 2009.

At the June 2005 VA examination, the Veteran reported 
depressed mood and panic attacks.  She stated that she had 
decreased interest in activities and had trouble getting out 
of bed in the morning.  The examiner noted that the Veteran 
had a worried expression on her face.  The examiner found the 
Veteran had appropriate personal hygiene.  She was oriented 
to person, place, and time.  The examiner found no impairment 
in thought process or communication.  The examiner found no 
psychotic process, hallucinations or delusions.  The Veteran 
reported no suicidal or homicidal ideation.  The examiner 
noted no impairment of memory.  As to her occupational 
functioning, the Veteran reported that she was employed and 
that her psychiatric symptoms did not affect her performance 
on the job although she had to push herself very hard.  As to 
her social functioning, the Veteran reported that she was 
very close with her mother and her brother.  She reported 
that she had been in a romantic relationship for three years 
that was supportive.  She reported that she had a few friends 
who she interacted with socially, however, with less 
frequency than in the past due to her low mood.  The examiner 
diagnosed depression not otherwise specified and anxiety not 
otherwise specified and assigned a GAF of 58.

A December 2005 VA treatment record shows the Veteran was 
appropriately groomed and oriented to person, place, and 
time.  Eye contact was appropriately focused.  Speech was 
average rate and tone.  Stated mood was depressed with 
reactive affect.  The examiner found no evidence of 
psychosis.  The examiner found good judgment and fair 
insight.  The Veteran reported poor sleep.  The examiner 
diagnosed adjustment disorder with depressed mood and 
assigned a GAF of 55.

At the August 2007 VA examination, the Veteran reported poor 
sleep, feelings of guilt and worthlessness, depressed mood, 
diminished interest in activities, fatigue, and weight gain.  
She reported feeling like she is under stress constantly.  
The examiner  found that the Veteran was appropriately 
dressed and groomed.  The examiner  found that she was 
oriented to person, place, and time.  The examiner indicated 
her affect was cheerful and anxious.  The examiner found that 
her memory functions were grossly intact, her judgment was 
intact, and her insight was marginal.  The Veteran reported 
being employed full-time and that she had not had any 
problems with her job performance or her attendance.  The 
Veteran reported living with her boyfriend of five years.  
She reported difficulties at home due to her boyfriend's 
father moving in.  She reported being angry that he made 
demands of her and did not contribute to the household.  She 
reported that she isolates herself.  The examiner diagnosed 
major depressive disorder, single episode without any 
significant remission and anxiety disorder and assigned a GAF 
of 60.

At the April 2009 VA examination, the Veteran was 36 weeks 
pregnant.  The examiner indicated that the Veteran's 
depressive symptoms may have lessened somewhat during her 
pregnancy because of the change in hormone levels associated 
with pregnancy even though she had been unable to take her 
antidepressants during this time.  The Veteran reported poor 
sleep, decreased concentration, and irritability but some 
improvement in her mood. The examiner found that the Veteran 
was appropriately dressed and groomed and oriented to person, 
place, and time.  The examiner noted her affect was slightly 
anxious but appropriate to content and context.  The examiner 
found speech functions were appropriate and there was no 
abnormality of posture or psychomotor activity.  The examiner 
found that her memory functions were grossly intact, her 
judgement was intact, and her attention and concentration 
were adequate for the interview. The Veteran denied suicidal 
or homicidal ideation.  The Veteran continued to work at the 
same position and reported no problems on the job.  She also 
reported attending college part-time and receiving good 
grades.  She reported that she had married her boyfriend the 
past November and that their relationship was good and he had 
been supportive of her during her pregnancy.  She reported 
that her home situation had been less stressful since her 
father-in-law moved out.  The examiner diagnosed major 
depressive disorder, single episode with partial remission 
and anxiety disorder and assigned a GAF of 61.
 
The Veteran's condition does not warrant the higher 50 
percent rating because she only reported symptoms of 
disturbances of motivation and mood, impaired concentration, 
and occasional panic attacks.  None of the three VA 
examinations found that the Veteran had flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.  As to her occupational functioning, the 
Veteran's psychiatric condition appears to have very little 
impact on her occupational functioning in that she has been 
able to maintain a the same job since service without time 
lost or negative performance evaluations due to her 
condition.  As to her social functioning, the Veteran 
reported an ability to maintain relationships with her 
spouse, mother, brother, and a few friends.  Although she 
reported some tendency to isolate and less interest in 
socializing than she once had, the Veteran's reports do not 
indicate that she had difficulty maintaining these 
relationships.  Further, the Board finds that the April 2009 
VA examination findings, although conducted during pregnancy, 
are adequate for rating purposes, especially given that the 
findings are essentially consistent with the other evidence 
of record.  In this regard, the Board acknowledges that the 
Veteran varied her medications during pregnancy and that the 
examiner noted that pregnancy can impact hormone levels.  
Given a longitudinal review of the record, however, the Board 
finds that the examination findings are consistent with the 
current 30 percent evaluation.

Additionally, the Veteran's GAF scores of 55 to 61 also 
support her current 30 percent rating because they are 
consistent with a moderate social and occupational impairment 
as a result of the psychiatric disorder.

Thus, as the Veteran's symptoms of poor sleep, feelings of 
guilt and worthlessness, depressed mood, diminished interest 
in activities, fatigue, and anxiety cause her moderate 
impairment to her social and occupational functioning, her 
condition does not warrant a rating higher than 30 percent.  
As such, because the preponderance of the evidence is against 
entitlement to more than a 30 percent rating since the grant 
of service connection, there is no basis to "stage" the 
rating under Fenderson.

III.	Increased Rating for IBS

In October 2005, the RO granted service connection for IBS 
and assigned an initial 10 percent rating.  The Veteran 
appealed for a higher initial rating claiming that the 
currently assigned 10 percent rating does not sufficiently 
compensate her for the interference in her daily life caused 
by her IBS.  For the reasons and bases discussed below, the 
Board finds that a higher 30 percent rating is warranted for 
her condition.

The Veteran's condition has been rated under DC 7319 for 
irritable colon syndrome.  DC 7319 provides for a 10 percent 
evaluation if there is moderate irritable colon syndrome with 
frequent episodes of bowel disturbance with abdominal 
distress.  A maximum 30 percent evaluation is assigned if 
there is severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation and more or less 
constant abdominal distress.

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's IBS warrants a higher 30 percent 
rating.  The evidence that supports this conclusion is VA 
treatment records and a June 2005 VA examination.

In January 2005, the Veteran underwent a colonoscopy that 
revealed two polyps.  Her physician diagnosed her as having 
irritable bowel syndrome.

At the June 2005 VA examination, the Veteran reported a 
burning sensation in her stomach often associated with 
stress, lower abdominal cramping every two days, diarrhea at 
least once and week, blood in her stool in association with 
diarrhea, and periodic need for laxatives. The examiner 
diagnosed IBS and rectal bleeding of unclear etiology.

A November 2005 VA treatment record indicates symptomatic IBS 
for past year.  The examiner indicated that the Veteran had 
alternately diarrhea and constipation with worsening pain 
with the onset of diarrhea.  The examiner found that her 
abdomen was soft and mildly tender.  

A March 2007 VA treatment record reflects that the Veteran 
reported chronic intermittent mid-abdominal pain that feels 
like burning in the stomach.  The Veteran reported this 
stomach pain had been occurring for several years.  She 
indicated that her bowel habits tended toward constipation 
and were normal for her at that time.  The examiner reported 
that her abdomen was soft and nontender.  The examiner 
diagnosed her with possible gastritis and prescribed Zantac.

A May 2007 Upper GI found mucosal fold thickening along 
gastric/pylorus, large ulcer crater along posterior wall 
gastric body, and gastroesophageal reflux. An esophago-
gastro-duodenoscopy was normal.
  
The Veteran's condition warrants the higher 30 percent rating 
because the November 2005 VA treatment record indicates 
alternating diarrhea and constipation.  The Veteran reported 
more or less constant abdominal distress at all examinations.  
As this is the maximum schedular rating under DC 7319, there 
is no need to discuss whether the Veteran would be entitled 
to a still higher rating for her condition.  A higher rating 
on an extraschedular basis will be discussed in the following 
section.

Therefore the Veteran's condition warrants a higher 30 
percent rating for IBS. As the Veteran's condition has never 
been more than 30 percent disabling since the grant of 
service connection, there is no basis to "stage" the rating 
under Fenderson.

IV.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
30 percent for an acquired psychiatric disorder and 30 
percent for IBS contemplate the Veteran's symptoms, referral 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation is not required.  In other words, 
there is no evidence the Veteran's acquired psychiatric 
disorder or IBS have caused marked interference with her 
employment - meaning above and beyond that contemplated by 
her schedular rating, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun. 

Moreover, the Veteran did not report any time lost from work 
due to her psychiatric condition or IBS.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 30 percent for an 
acquired psychiatric disorder is denied.

A higher initial rating of 30 percent for IBS is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


